Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Priority
	Receipt is acknowledged of papers submitted under 35 USC 119(a)-(d), which papers have been placed of record in the application file.
Information Disclosure Statement
	The information disclosure statements submitted on 08/08/2018, 12/26/2018, 04/29/2019, and 03/13/2020 have been considered by the examiner and made of record in the application file.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sarangdhar et al. (US PGPUB 2016/0284091 A1, hereinafter Sarangdhar).
claim 1 (and similarly applied to claim 10).  Sarangdhar discloses an electronic device comprising:
a proximity sensor configured to generate proximity information about an object approaching the electronic device (fig. 5, paragraph 31, read as a distance detector detects/determines the distance between a user and the distance detector);
an iris sensor configured to detect an iris (fig. 5, paragraph 32, read as an iris scanner to scan an iris); and 
a first processor configured to control the electronic device, wherein the first processor is further configured to (fig. 2, paragraphs 23, 28, read as electronic device includes a processor that executes software/an algorithm to perform activities as discussed herein):
determine a distance between the electronic device and the object based on the proximity information generated by the proximity sensor (fig. 5, paragraph 31, read as a distance between a user and a distance detector is determined), and
if the distance between the electronic device and the object is greater than a first reference value, detect the iris by using the iris sensor, and if the distance between the electronic device and the object is less than or equal to the first reference value, deactivate the iris sensor (fig. 5, paragraph 32, read as the distance is not less than a predetermined distance, then an iris scanner is activated to start an iris scan and if the distance is less than a predetermined distance, then the iris scanner is deactivated).
Consider claim 5 and as applied to claim 1.  Sarangdhar discloses wherein the first processor is further configured to: if an event for activating the iris sensor occurs, maintain the iris sensor in a stand-by state, and if the proximity information generated by the proximity sensor is valid, drive the iris sensor to detect the iris (paragraph 32).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar et al. (US PGPUB 2016/0284091 A1, hereinafter Sarangdhar) in view of Yoon (US PGPUB 2013/0293457 A1).
Consider claim 9 and as applied to claim 1.  Sarangdhar discloses the claimed invention but fails to teach wherein the first processor is further configured to: if the distance between the electronic device and the object is less than or equal to the first reference value, output guide data such that the distance between the electronic device and the object is greater than the first reference value.
However, Yoon teaches wherein the first processor is further configured to: if the distance between the electronic device and the object is less than or equal to the first reference value, output guide data such that the distance between the electronic device and the object is greater than the first reference value (paragraph 51).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants claimed invention to have incorporated the teachings of Yoon into the invention of Sarangdhar in order to provide a user friendly interface to assist the user in performing iris scanning.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarangdhar et al. (US PGPUB 2016/0284091 A1, hereinafter Sarangdhar) in view of Hanna et al. (US PGPUB 2012/0242820 A1, hereinafter Hanna).
Consider claim 13 and as applied to claim 10.  Sarangdhar discloses wherein deactivating the iris sensor comprises maintaining the iris sensor in stand-by state (paragraph 32), but fail to teach wherein maintaining the iris sensor in the stand-by state comprises 
However, Hanna teaches wherein maintaining the iris sensor in the stand-by state comprises controlling a light-emitting unit of the iris sensor not to output a signal for detecting the iris or turning off the light-emitting unit and the light-receiving unit of the iris sensor (paragraph 130).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of applicants claimed invention to have incorporated the teachings of Hanna into the invention of Sarangdhar in order to provide a safety feature such that the user’s eyes are protected since the visible illuminator is close to the user’s eye.
Relevant Prior Art Not Relied Upon
Liao (US PGPUB 2016/0259462 A1) is relevant prior art not applied in the rejection(s) above.  Liao discloses a mobile device and a proximity method.  More specifically, Liao teaches proximity sensor that converts an intensity of the reflected light into a sensor value, and then compare this sensor value with a predetermined threshold so as to determine whether the object is in close proximity to the mobile device (paragraph 17).
Allowable Subject Matter
Claims 2-4, 6-8, 11, 12, 14, and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
More specifically, Sarangdhar, Liao, Yoon, the other cited references and a thorough search in the art fail to disclose or suggest wherein the proximity information indicates whether an amount of light inputted through a light-receiving unit of the proximity sensor is less than a predetermined second reference value, and the method further comprises: if the amount of the light is less than the second reference value based on the proximity information, determining that the distance between the electronic device and the object is greater than the first reference value; and if the amount of the light is greater than or equal to the second reference value based on the proximity information, determining that the distance between the electronic device and the object is less than or equal to the first reference value (claimed 
Conclusion
Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
	Commissioner for Patents
	P.O. Box 1450 
	Alexandria, VA 22313-1450
	
	Hand-delivered responses should be brought to 
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M BRANDT whose telephone number is (571)270-1098.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-77957795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.


/CHRISTOPHER M BRANDT/Primary Examiner, Art Unit 2645                                                                                                                                                                                                        April 21, 2021